Exhibit Sublease Agreement Between FRANKLIN DEVELOPMENT CORPORATION as Sublandlord and FRANKLIN COVEY PRODUCTS, LLC as Tenant Table of Contents Page ARTICLE I BASIC LEASE PROVISIONS AND DEFINITIONS 1 1.1 Building and the Properties 1 1.2 Premises 1 1.3 Lease Term 1 1.4 Base Rent 1 1.5 Tenant’s Share of Other Charges and Property Taxes 2 1.6 Adjustment to Base Rent 2 1.7 Permitted Uses 2 1.8 Definition of Sublandlord’s Agents and Tenant’s Agents 2 ARTICLE II PREMISES 3 2.1 Lease of the Premises; Work Letter 3 2.2 Condition of the Premises 3 2.3 Signs 3 2.4 Net Rentable Area 3 2.5 Relocation 3 ARTICLE III COMMENCEMENT DATE 3 3.1 Commencement Date 3 3.2 Holding Over 4 ARTICLE IV RENT 4 4.1 Payment 4 4.2 Base Rent 4 4.3 Tenant’s Share of Other Charges 4 4.4 Tenant’s Share of Property Taxes 5 4.5 Other Impositions 6 4.6 Tax Protest 6 ARTICLE V SUBLANDLORD’S SERVICES 7 5.1 Electricity 7 5.2 Air-Conditioning 7 5.3 Heat 7 5.4 Janitorial Services 7 5.5 Water 8 5.6 No Liability 8 -i- Table of Contents 5.7 Utility Deregulation 8 ARTICLE VI TENANT’S CARE OF PREMISES 9 6.1 Waste 9 6.2 Alterations, Additions or Improvements 9 6.3 No Overloading 10 6.4 No Liens 10 6.5 Property and Improvements at Tenant’s Risk 10 6.6 Flammables, Explosives or Toxic Substances 10 6.7 Hazardous Materials Defined 11 6.8 Environmental Regulations Defined 11 6.9 Compliance; Environmental Compliance 11 6.10 Termination and Surrender 12 6.11 Tenant’s Supplemental Security Measures 12 ARTICLE VII TRANSFER OF INTEREST, PRIORITY OF LIEN 13 7.1 Assignment and Sublease 13 7.2 Right of First Refusal 13 7.3 Subordination 14 7.4 Sublandlord’s Lien 15 ARTICLE VIII DAMAGE AND DESTRUCTION; EMINENT DOMAIN 15 8.1 Damage and Destruction 15 8.2 Eminent Domain 15 ARTICLE IX LIABILITY; INDEMNIFICATION; INSURANCE 16 9.1 Waiver of Claims 16 9.2 Indemnification 16 9.3 Insurance Requirements 17 9.4 General Provisions with Respect to Tenant’s Insurance 18 9.5 Waiver of Subrogation 18 9.6 Notice 18 ARTICLE X ACCESS TO THE PREMISES 18 10.1 Access to the Premises 18 ARTICLE XI FAILURE TO PERFORM, DEFAULTS, REMEDIES 18 11.1 Defaults 18 11.2 Remedies 19 11.3 Breach by Tenant or Sublandlord 20 -ii- Table of Contents 11.4 Sublandord’s Default; Tenant’s Remedies 20 11.5 Payments 21 11.6 Mediation 21 ARTICLE XII QUIET ENJOYMENT; RESERVATIONS BY SUBLANDLORD; NO CONSTRUCTIVE EVICTION; REPRESENTATIONS AND WARRANTIES OF SUBLANDLORD 21 12.1 Quiet Enjoyment 21 12.2 Reservations by Sublandlord 22 12.3 Attornment 22 12.4 Surrender of the Premises 22 12.5 Master Lease 22 12.6 Representation and Warranties of Sublandlord 23 12.7 Representations and Warranties of Tenant 23 ARTICLE XIII RULES AND REGULATIONS 23 13.1 Rules and Regulations 23 ARTICLE XIV COMMUNICATIONS 24 14.1 Communications 24 14.2 Notice Addresses 24 ARTICLE XV MISCELLANEOUS PROVISIONS 25 15.1 Tenant Estoppel Certificates 25 15.2 Termination Option 25 15.3 Telecommunications 26 15.4 Brokerage Fees 26 15.5 Attorney’s and Professional’s Fees 26 15.6 Liability of Sublandlord and Tenant 26 15.7 Tenant’s Authority 27 15.8 Parking 27 15.9 Sublandlord Approval 27 15.10 Unenforceability/Joint and Several Liability 27 15.11 Headings, Miscellaneous 27 15.12 Force Majeure 27 15.13 Entire Agreement 27 15.14 Governing Law 27 -iii- Table of Contents 15.15 Forum Selection; Jury Trial Waiver 27 15.16 Memorandum of Lease 28 15.17 Not Binding Lease 28 15.18 Successors and Assigns 28 15.19 Non-Waiver 28 15.20 Counterparts 28 15.21 Time is of the Essence 28 15.22 Survival of Obligations 28 SCHEDULE OF EXHIBITS EXHIBIT AOUTLINE OF THE PREMISES EXHIBIT
